DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive. For example, the title recites a control in general terms with no specificity about the inventive concept as being claimed in the independent claims. A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosugi et al. [WO 2018/012082]*.
*Note the cited portions below correspond to the attached English translation of the WIPO document. 
With respect to claims 1, 8, and 9, Kosugi discloses a control device comprising: a first acquisition unit configured to acquire geographical position information of a battery registered as being mounted in an electric power supply target [page 1; item 12 acquires position information of an energy storage system; page 6 explains location to be in the form of GPS]; a second acquisition unit configured to acquire geographical position information of the electric power supply target having the battery mounted therein [page 1; item 11 acquires installation positions of the respective storage system, page 4 explains the position being latitude and longitude and/or an address]; a determination unit configured to determine whether a change has occurred in a relative relationship between the geographical position information of the battery acquired by the first acquisition unit and the geographical position information of the electric power supply target acquired by the second acquisition unit [page 1; item 13 performs a determination whether the battery is installed based on the information, for the purposes of theft prevention by checking whether the battery is installed at the approved location (see pages 3-4)]; and a coping unit configured to stop supply of power to the electric power supply target having the battery mounted therein in a case where it is determined by the determination unit that a change has occurred in the relative relationship [pages 7-8 detail the operation of the determination unit comparing the positions and either permitting or not permitting operation based on the result of the comparison].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kosugi et al. [WO 2018/012082] as applied above, and further in view of Jones [US 2012/0299721].
With respect to claim 7, Kosugi discloses stopping the output of a battery when the location data has a change in the relative relationship and detailed above but fails to disclose specific example of applications of the battery such as a vehicle as claimed. However, Jones teaches an anti-theft system being used in a vehicle having a battery wherein a GPS/location system is used and wherein the electric power supply target is a vehicle and using a deactivation system [abstract; see also step 144 in figure 4 as a result of position information 128 and/or 140].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to utilize Kosugi’s battery monitoring system in a vehicle for the benefit of adding a theft deterrent and theft recovery system in order to prevent stealing of expensive batteries from vehicles. 

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if incorporated into independent claim 1 including all of the limitations of the base claim and any intervening claims.
claim 2, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a communication unit configured to communicate with an external device; a notification unit configured to notify a user of the electric power supply target in a case where it is determined by the determination unit that a change has occurred in the relative relationship; and a Management unit configured to manage a combination of the battery and the electric power supply target to be determined by the determination unit and the electric power supply target, wherein, in a case where a user of the battery is changed, the management unit accepts a setting change for the user of the battery, and in a case where the setting change for the user of the battery is accepted by the management unit, the notification unit notifies at least a user of a new battery that the setting change is completed.”
Claims 3-6 depend from claim 2 and are objected to for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859